Exhibit 10.1
 
AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of the 13th day of October 2009 (the
“Effective Date”), by and between Brannon Limited Partnership (“Buyer”) and
Signature Exploration & Production Corp., a Delaware corporation (“Seller”).


WITNESSETH:


WHEREAS, the Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, a convertible demand promissory note in the principal amount of
$22,000.00 (the “Note”) in the forth set forth on Exhibit A to this Agreement,
for an aggregate purchase price of $22,000.00 (the “Purchase Price”);


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, Buyer and Seller agree as follows:


1.           Purchase of Note.  On the Closing Date, as defined below, upon the
terms and subject to the conditions set forth herein, substantially concurrent
with the execution and delivery of this Agreement by the parties hereto, the
Seller agrees to sell, and the Buyer agrees to purchase, the Note.  The Buyer
shall deliver to the Seller, via wire transfer or a certified check, immediately
available funds equal to the Purchase Price and the Seller shall then deliver
the originally executed Note to Buyer via overnight courier to the address
specified by Buyer.   The Closing Date shall be the date that this Agreement is
fully executed.


2.           Closing.  On the Closing Date, the parties shall perform, in order:


a)           Buyer shall deliver a fully executed copy of this Agreement;


b)           Seller shall deliver a fully executed copy of this Agreement;


c)           Buyer shall deliver to the Seller the Purchase Price via wire
transfer or a certified check; and


d)           Seller shall deliver to Buyer an executed copy of the Note, with
the originally executed Note to be delivered to Buyer via overnight courier
within one (1) business day after the Closing Date to the address specified by
Seller.


3.           Representations and Warranties of Seller.   Seller hereby
represents and warrants to Buyer that the statements in the following paragraphs
of this Section 3 are all true and complete as of the Effective Date and will be
true and complete on the Closing Date as if made on and as of the Closing Date:


a)           Seller is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to enter into this Agreement and perform its obligations
hereunder, and has taken all action necessary to authorize the sale of the Note
to be sold by it pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


b)           This Agreement constitutes the valid and binding obligation of
Seller enforceable in accordance with its terms except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).


4.           Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller that the statements in the following paragraphs of this
Section 4 are all true and complete as of the Effective Date and will be true
and complete on the Closing Date as if made on and as of the Closing Date:


a)           Exempt Transaction. Buyer understands that the offering and sale of
the Note is intended to be exempt from registration under the Securities Act of
1933, as amended (the “Act”) and exempt from registration or qualification under
any state law.


b)           Buyer is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to enter into this Agreement and perform its obligations
hereunder, and has taken all action necessary to authorize the purchase of the
Note to be purchased by it pursuant to this Agreement.


b)           This Agreement constitutes the valid and binding obligation of
Buyer enforceable in accordance with its terms except as enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).


5.           Governing Law; Jurisdiction. Any dispute, disagreement, conflict of
interpretation or claim arising out of or relating to this Agreement, or its
enforcement, shall be governed by the laws of the State of Florida.  Buyer and
Seller hereby irrevocably and unconditionally submit for themselves and their
property, to the nonexclusive jurisdiction of Federal and State courts of the
State of Florida and any appellate court thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agree that all claims in respect of any such action or
proceeding may be heard and determined in Florida, or, to the extent permitted
by law, in such Federal court.  Each of the parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to above.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices below.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.  Each
party hereto hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory).  If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses including but not limited to court costs incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
 
 

--------------------------------------------------------------------------------

 


6.           Termination.  The parties may not, except for a material breach or
failure of a condition or requirement, terminate this Agreement.


7.           Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.


8.           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.  A telefaxed copy or
electronic copy in PDF format of this Agreement shall be deemed an original.


9.           Headings.  The headings used in this Agreement are for convenience
of reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


10.           Costs, Expenses.  Each party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


11.           Modifications and Waivers.  No change, modification or waiver of
any provision of this Agreement shall be valid or binding unless it is in
writing, dated subsequent to the Effective Date of this Agreement, and signed by
both the Buyer and Seller. No waiver of any breach, term, condition or remedy of
this Agreement by any party shall constitute a subsequent waiver of the same or
any other breach, term, condition or remedy.  All remedies, either under this
Agreement, by law, or otherwise afforded the parties shall be cumulative and not
alternative.


12.           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.


13.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.


14.           Further Assurances.   From and after the date of this Agreement,
upon the request of the Buyer or Seller, Buyer and Seller shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


15.           Term, Survival.  This Agreement is effective from the Effective
Date hereof, and shall remain in effect until all the rights and obligations of
the parties hereto have been fully performed.


16.           Notices.  All notices or other communications required or
permitted by this Agreement shall be in writing and shall be deemed to have been
duly received:


a)           if given by telecopier, when transmitted and the appropriate
telephonic confirmation received if transmitted on a business day and during
normal business hours of the recipient, and otherwise on the next business day
following transmission,


b)           if given by certified or registered mail, return receipt requested,
postage prepaid, three business days after being deposited in the U.S. mails and


c)           if given by courier or other means, when received or personally
delivered, and, in any such case, addressed as indicated herein, or to such
other addresses as may be specified by any such person to the other person
pursuant to notice given by such person in accordance with the provisions of
this Section 16.




[SIGNATURE PAGE TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
BUYER


BRANNON LIMITED PARTNERSHIP


By: /s/ Dwain Brannon
Name: Dwain Brannon
Title: Member Manager


 
SELLER


SIGNATURE EXPLORATION & PRODUCTION CORP.


By: /s/ Steven Weldon
Name: Steven Weldon
Title: Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 